DETAILED ACTION
In Applicant’s Response filed 7/1/21, Applicant has amended claims 1-3, 5-7, 11, 13 and 15. Claims 9-10 have been cancelled. Currently, claims 1-8 and 11-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Sbrollini (attorney of record) on 10/6/2021.
The application has been amended as follows: 
IN THE CLAIMS:
The claims have been amended as follows:
1. A brace for a body part comprising:
a first conductive strip separate and distinct from a second conductive  strip, wherein the first and second conductive strips are flat;
comprise flat conductive fibers of alternating polarity and are electrically insulated from one another, wherein the first selectively electrically activated agent is disposed between each of the first plurality of conductors, and wherein the first selectively electrically activated agent is constructed to alter a modulus of the first conductive strip in an active mode when the first plurality of conductors are electrified and is constructed to not alter the modulus of the first conductive strip in an inactive mode when the first plurality of conductors are not electrified; and
the second conductive strip having a second flexible enclosure that encloses a second plurality of conductors and a second selectively electrically activated agent, wherein the second plurality of conductors comprise flat conductive fibers of alternating polarity and are electrically insulated from one another, wherein the second selectively electrically activated agent is disposed between each of the second plurality of conductors, and wherein the second selectively electrically activated agent is constructed to alter a modulus of the second conductive strip in an active mode when the second plurality of conductors are electrified and is constructed to not alter the modulus of the second conductive strip in an inactive mode when the second plurality of conductors are not electrified; 
wherein the first conductive strip is configured to cross over and under the second conductive strip so that the first conductive strip is woven together with the second conductive strip to form a basket weave of flat conductive strips as part of the brace configured to surround the body part.

2. The brace according to claim 1,
wherein the first selectively electrically activated agent includes a first electro-rheological fluid disposed between each of the first plurality of conductors, and
wherein the second selectively electrically activated agent includes a second electro-rheological fluid disposed between each of the second plurality of conductors.

7. A brace system for protecting a body part, the brace system comprising:
 the brace according to claim 1;
a sensor configured to determine whether or not to activate the brace based on a condition measured by the sensor;
an electrical power source; and
a switch electrically coupled between the electrical power source and the brace, wherein the switch is configured to selectively connect the electrical power source to the brace to activate the brace based on output of the sensor and to disconnect the electrical power source from the brace to deactivate the brace based on output of the sensor.

CANCEL claims 12-13

14. The brace according to claim  1, wherein the first and second conductive strips have a width that is 2 to 10 times the respective thicknesses of the first and second conductive strips.

CANCEL claim 15

Allowable Subject Matter
Claims 1-8, 11 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record. The subject matter not found was a brace comprising:
a first conductive strip separate and distinct from a second conductive strip, wherein the first and second conductive strips are flat;
the first conductive strip having a first flexible enclosure that encloses a first plurality of conductors and a first selectively electrically activated agent, wherein the first plurality of conductors comprise flat conductive fibers of alternating polarity; 
the second conductive strip having a second flexible enclosure that encloses a second plurality of conductors and a second selectively electrically activated agent, wherein the second plurality of conductors comprise flat conductive fibers of alternating polarity;
wherein the first conductive strip is configured to cross over and under the second conductive strip so that the first conductive strip is woven together with the second conductive strip to form a basket weave of flat conductive strips, in combination with the other elements in the claims.
The closest prior art of record is Goldfield et al (WO 2011/008934). However, Applicant's arguments in the Response filed 7/1/2021, with respect to the claim rejections under 35 USC 103 based on the Goldfield reference, have been fully considered and are persuasive.  Applicant 
Blackburn et al (US 8067875) teaches first and second conductive strips configured to cross over and under one another to form a woven structure (ANMU’s 10 forming the woven structure in fig 5) wherein the strips (10) are flat strips that are separate and distinct from one another (fig 1A) and wherein each of the strips includes a plurality of conductors which comprise flat fibers (conductor layer 16; has 2 conductors which are illustrated as being flat as shown i.e. in figs 1a and 2a) and a selectively electrically activated agent (actuator layer 12 which is an EAP element capable of deflection – col 2 lines 21-23). The strips (10) do not, however, have a flexible enclosure enclosing the plurality of conductors and the selectively electrically activated agent. Additionally, there is no disclosure of the conductive fibers being of alternating polarity or that the woven structure is, specifically, a basket weave structure. Thus, for at least these reasons, Blackburn fails to cure the deficiencies of Goldfield.
The remaining prior art of record does not cure the deficiencies of Goldfield because the prior art of record does not teach or suggest the above-noted features of claim 1. Thus, for at 
Claims 2-6, 11 and 14 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations.
Independent claim 7 includes all the limitations of claim 1 and, therefore, is allowed for the same reasons as claim 1. Claim 8 is allowed insofar as it depends on claim 7 and thus contains the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Examiner, Art Unit 3786